DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 12-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzawa et al. (U.S. 20060017759).
 	Matsuzawa et al. discloses, with regards to claim:
1.  An apparatus comprising: 
a print head (22) configured to selectively emit ink toward a print area to generate a printed image, the print head, relative to the print area, configured to pass across the print area along a first linear axis (x) to provide the printed image [0048]; and
a controller (fig. 4a, element 100) configured:
to receive a representation of the printed image; 
to control motion of the print head to execute multiple passes of the print head across the print area along the first linear axis based on the representation, wherein the multiple passes are configured such that each location in the print area to which ink is dispensed in a first one of the multiple passes also has ink dispensed thereto in at least one other of the multiple passes so as to print a plurality of ink layers at each location to increase an opacity of the printed image compared to a single pass of the print head; (fig. 6) 
to provide first control signals to control emission of the ink from the print head based on the representation (printer controller receives image data from host computer 200 [0056] ); and 
to apply a filter to the first control signals to provide second control signals that control droplet sizes of the ink from a plurality of ink jet nozzles of the print head such that the droplet sizes differ between the plurality of ink jet nozzles within a given print pass of the multiple passes of the print head along the first linear axis so as to reduce visual banding of the printed image (fig. 22, mask selection via AND gate is performed on this image data by the printer controller [0099] and functions as a filter for the image data to produce the result of fig. 6).  
2.  The apparatus of claim 1, wherein the print head is an ink jet print head configured to emit ultra-violet (UV) curable ink [0154], ultraviolet ray absorbers may be added to the ink rendering it UV curable).  
4.  The apparatus of claim 1, wherein the filter is a stochastic, blue noise filter ( [0080], [0081], [0084] a blue noise filter without regularity is used).  
6.  A method of operating a printer, the method comprising: 
generating a command profile for printing a given image, the command profile including droplet sizes for producing the given image ( [0055]-[0056] ) 
generating a filter comprising an array of numbers, the numbers being at least one of: random, semi-random, quasi-random, based on an algorithm, or based on a predetermined pattern ( [0080], [0081], [0084] ); 
applying the filter to the command profile configured to reduce banding in a printed representation of the given image, and to provide a filtered profile of modified droplet sizes configured to reduce banding in a printed representation of the given image (fig. 22, fig. 6); and 
dispensing ink from a print head of the printer based on the filtered profile, wherein dispensing ink comprises, for a single print pass defined by the command profile, dispensing the ink via multiple passes according to the filtered profile (fig. 6); 
wherein the filtered profile defines, for each pass of the multiple passes, different droplet sizes for ink emitted from a plurality of ink jets of the print head during that pass (fig. 6).  
7.  The method of claim 6, wherein the filter comprises a stochastic filter ( [0080], [0081], [0084] ).  
8.  The method of claim 6, wherein the filter comprises a blue noise filter ( [0080], [0081], [0084] ).  
9.  The method of claim 6, wherein the filter randomizes the droplet sizes for the ink emitted from the plurality of ink jets ( [0080], [0081], [0084] ).  
10.  The method of claim 6, wherein the filter comprises a first filter comprising a first array of numbers and a second filter comprising a second array of numbers, and wherein the dispensing ink via multiple passes according the filtered profile includes: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 Application Number: 17/060,643Dkt: 5483.593US1 Filing Date: October 1, 2020 Title: INKJET PRINTER IMAGE IMPROVEMENT TECHNIQUES 
dispensing ink during a first pass of the multiple passes based on the first filter; and dispensing ink during a second pass of the multiple passes based on the second filter (fig. 22, since the filters are random, different filters are used for each pass, [0080], [0081], [0084] ).  
12.  The method of claim 6, wherein the ink emitted from the plurality of ink jets of the ink jet printhead comprises ultra-violet (UV) curable ink [0154].  
13.  A machine-readable medium including instructions that, when executed by processing circuitry, cause the processing circuitry to perform operations, the operations comprising: 
generating a command profile for printing a given image, the command profile including droplet sizes for producing the given image ( [0055]-[0056] ); 
generating a filter comprising an array of numbers, the numbers being at least one of. 
random, semi-random, quasi-random, based on an algorithm, or based on a predetermined pattern (fig. 22, [0099]; 
applying the filter to the command profile configured to reduce banding in a printed representation of the given image, and to provide a filtered profile of modified droplet sizes configured to reduce banding in a printed representation of the given image (fig. 6); and 
dispensing ink from a print head of a printer based on the filtered profile, wherein dispensing ink comprises, for a single print pass defined by the command profile, dispensing the ink via multiple passes according to the filtered profile; 
wherein the filtered profile defines, for each pass of the multiple passes, different droplet sizes for ink emitted from a plurality of ink jets of the print head during that pass (fig. 6).  
14.  The machine-readable medium of claim 13, wherein the filter comprises a stochastic filter ( [0080], [0081], [0084] ).  
15.  The machine-readable medium of claim 13, wherein the filter comprises a blue noise filter ( [0080], [0081], [0084] ).  
16.  The machine-readable medium of claim 13, wherein the filter randomizes the droplet sizes for the ink emitted from the plurality of ink jets ( [0080], [0081], [0084] ).  
17.  The machine-readable medium of claim 13, wherein the filter comprises a first filter comprising a first array of numbers and a second filter comprising a second array of numbers, and wherein the operation of dispensing ink via multiple passes according the filtered profile includes: dispensing ink during a first pass of the multiple passes based on the first filter; and dispensing ink during a second pass of the multiple passes based on the second filter (fig. 22, since the filters are random, different filters are used for each pass, [0080], [0081], [0084] ).  
19.  The machine-readable medium of claim 13, wherein the operation of dispensing ink includes dispensing ultra-violet (UV) curable ink [0154].  
20.  The machine-readable medium of claim 13, wherein the multiple passes are configured to increase an opacity of the printed image compared to a first pass of the multiple passes (fig. 22).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
JP 60-107975, despite being identified in the publication as describing figs. 6 and 7, discloses a multipass printing process from 1985 which is elementary when compared to figs. 6 and 7. The ‘975 document is not particularly relevant to the disclosure of Matsuzawa, as is evident from the below comparison of the publications.

    PNG
    media_image1.png
    335
    387
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    353
    519
    media_image2.png
    Greyscale

The Applicant argues that Matsuzawa discloses printing a staggered pattern in a first pass and dispensing an inverse staggered pattern in a second pass.
The Applicant admits that the second pass partially overlaps the first pass and concludes that the first and second pass droplets are deposited at different locations. 
The term location is not defined by the claims and is not used in the specification with respect to droplet positions. A reasonable interpretation of a location is any portion of an area bounded by a specific droplet, up to the entire area where the droplet is formed. Since each droplet of a first pass overlaps with a droplet of a second pass, then each location to which ink is dispensed in a first pass also has ink dispensed in at least one other pass. 
	The Applicant employs binary “same location”/“different location” terminology, which is not found in the claims. Since the droplets in Matsuzawa overlap, then each location bounded by a droplet of ink in a first pass also has ink from a second pass. 
	The Applicant argues that the disclosure in Matsuzawa at [0080], [0081], [0084] and fig. 22 is unrelated to fig. 6. However, the Applicant has not demonstrated how the use of the random or blue noise mask is inconsistent with fig. 6. 
These latter portions of the disclosure discuss randomizing the patterns, or employing a blue noise filter, in a manner that does not demonstrably diverge from the fundamental arrangement of overlapping droplets printed in different passes, which is shown in fig. 6. Fig. 6 is the only figure which depicts the droplet positions in each pass. If the random and blue noise teachings of Matsuzawa were not related to fig. 6, then there would be some additional drawing depicting the droplet arrangements in each pass. Also absent in the disclosure of Matsuzawa is any indication that [0080], [0081], [0084] and fig. 22 are not compatible with fig. 6. 
In re Arkley is relied upon by the Applicant to support the argument that the office has picked and chosen unrelated portions of Matsuzawa. However, In re Arkley involves a generic disclosure of exemplary chemical compositions to such a degree that 240,000 possible chemical combinations are present, where the rejection picked and chose from these exemplary chemical compositions to form a combination that satisfied the claim language. Such extreme examples of picking and choosing are to the degree that “lists of thousands of theoretically possible compounds could be generated and published which, assuming it would be within the level of skill in the art to make them, would bar a patent to the actual discoverer of a named compound no matter how beneficial to mankind it might be” (In re Wiggins, 488 F.2d 538, 543 (C.C.P.A. 1973) ).
The citation to In re Gleave, which is in the same vein of chemical compositions, (providing an instance where the rejection was affirmed) is similarly not relevant to the facts of this application. 
The Matsuzawa reference in comparison to the above examples of “picking and choosing” simply uses randomization or blue noise filtering without departing from the use of different droplet sizes in different passes as depicted in fig. 6 and required by the claims; the applicant admits that the use of the masks “do not modify droplet sizes” (page 10 of the response). 
The masks simply determine the passes and locations in each pass where droplets are deposited, in a more random manner, to hide any patterns which may be observable to the eye. Such randomization, which does not modify the droplet size, is consistent with the disclosure in fig. 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896